Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 8, 2019

                                      No. 04-18-00721-CV

                      HARVEY V. RISIEN, LLC and Harvey V. Risien,
                                     Appellants

                                                v.

 MISSARK INVESTMENTS GP, LLC, Missark Investments LP, JH Design LP, and GM GP
                          Management, LLC,
                              Appellees

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI15535
                         Honorable Karen H. Pozza, Judge Presiding

                                         ORDER
Sitting:       Rebeca C. Martinez, Justice
               Luz Elena D. Chapa, Justice
               Irene Rios, Justice

        The parties have filed an Agreed Motion to Abate Appeal. See TEX. R. APP. P.
42.1(a)(2)(C). The motion is GRANTED. It is ORDERED that this appeal is ABATED until
February 18, 2019 to permit the parties to finalize their settlement agreement. All appellate
deadlines are suspended until February 18, 2019. After that time, either appellants, or the parties
jointly, must file a motion to dismiss the appeal due to settlement, or if the settlement is not
finalized, a motion to reinstate the appeal.

                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of February, 2019.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court